





EXHIBIT 10.16
SECOND AMENDMENT TO LEASE


THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is made as of the 8th day of
August, 2019, by and between 590 MADISON AVENUE, LLC, a Delaware limited
liability company having an office at 275 East Broad Street, Columbus, Ohio
43215-3771 (“Landlord”) and TRAVELZOO (formerly Travelzoo Inc.), a Delaware
corporation, having an office at 590 Madison Avenue, 37th Floor, New York, New
York 10022 (“Tenant”).


W I T N E S S E T H:


WHEREAS, by Agreement of Lease dated as of January 31, 2008 between Landlord and
Tenant (the “Original Lease”), as amended by that certain First Amendment to
Lease dated as of August 14, 2013 (the “First Amendment”; the Original Lease, as
amended by the First Amendment, the “Original Amended Lease”; the Original
Amended Lease, as further amended by this Amendment, the “Lease”), Landlord is
leasing to Tenant certain premises consisting of a portion of the thirty-seventh
(37th) floor (see attached Exhibit C) (the “Existing Premises”) in the building
known by the street address of 590 Madison Avenue, New York, New York (the
“Building”), as more particularly identified in the Original Amended Lease; and


WHEREAS, Landlord is currently negotiating a lease which covers and includes the
Existing Premises with a third-party tenant (the “Third-Party Lease”); and


WHEREAS, if and when the Third-Party Lease is executed, Landlord and Tenant
desire to modify and amend the Original Amended Lease to provide for a
relocation of Tenant to the “New Premises” (as hereinafter defined) (see
attached Exhibit A), subject to its “Substantial Completion” (as hereinafter
defined), in order to accommodate the Third-Party Lease, to extend the term of
the Lease and to otherwise amend the Original Amended Lease as set forth herein;
and


WHEREAS, Landlord and Tenant agree that the amendments and modifications
provided for herein shall only become effective if and when Landlord and the
third-party tenant execute the Third-Party Lease, and, except with respect to
Paragraph 7(b), (c), (d) and (f), Paragraph 8 and Paragraph 9(a) herein, neither
party shall have any obligations hereunder unless and until the Third-Party
Lease is executed (the date upon which the Third-Party Lease is executed being,
the “Amendment Effective Date”); and


WHEREAS, Landlord and Tenant agree that if the Third-Party Lease is not executed
before that date that is three (3) months from the date of this Amendment (the
“Contingency Deadline”), except with respect to Paragraph 7(b), (c), (d) and
(f), Paragraph 8 and Paragraph 9(a) herein, this Amendment shall be rendered
null and void, unless Landlord sends Tenant written notice that the Third-Party
Lease negotiations remain ongoing, in which event, the Contingency Deadline
shall automatically be extended to the date that is six (6) months from the date
of this Amendment (the “Extended Deadline”); and




1

--------------------------------------------------------------------------------




WHEREAS, Landlord and Tenant agree that notwithstanding the execution of this
Amendment, the terms of the Original Amended Lease, unmodified, shall govern
Tenant’s tenancy at the Building until the New Premises Commencement Date (as
hereinafter defined), and shall continue to govern Tenant’s tenancy at the
Building if the Third-Party Lease is not executed prior to the Contingency
Deadline or Extended Deadline, as applicable.


NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated into the operative provisions of this Amendment by this reference,
the mutual covenants herein contained, and for other good and valuable
consideration, the receipt and adequacy of which are hereby conclusively
acknowledged, the parties hereto, for themselves, their legal representatives,
successors and assigns, agree as follows:


1.Definitions. (1) Generally. All capitalized terms used herein shall have the
respective meanings ascribed to them in the Original Amended Lease unless
otherwise defined in this Amendment.
(a)    New Terms. The following terms shall have the following respective
meanings:
(i)    “Amendment Effective Date” shall have the meaning ascribed to it in the
Recitals.
(ii)    “Consultant’s Allowance” shall have the meaning ascribed to it in
Paragraph 4(g).
(iii)    “Contingency Deadline” shall have the meaning ascribed to it in the
Recitals.
(iv)    “Decorative Allowance” shall have the meaning ascribed to it in
Paragraph 5.
(v)    “Demising Plan” shall have the meaning ascribed to it in Paragraph 4(b).
(vi)     “Design Documents” shall have the meaning ascribed to it in Paragraph
4(b).
(vii)    “Extended Deadline” shall have the meaning set forth in the Recitals.
(viii)    “First Amendment” shall have the meaning ascribed to it in the
Recitals.
(ix)    “Inspection List” shall have the meaning ascribed to it in Paragraph
4(c).
(x)    “Inspections” shall have the meaning ascribed to it in Paragraph 4(c).


2

--------------------------------------------------------------------------------




(xi)    “Landlord’s Architect” shall have the meaning ascribed to it in
Paragraph 4(b).
(xii)    “Landlord’s Corridor Work” shall have the meaning ascribed to it in
Paragraph 4(a).
(xiii)    “Landlord’s Work” shall have the meaning ascribed to it in Paragraph
4(a).
(xiv)    “New Premises Expiration Date” shall mean the last day of the month in
which the ten (10) year anniversary of the New Premises Commencement Date
occurs.
(xv)     “Original Amended Lease” shall have the meaning ascribed to it in the
Recitals.
(xvi)    “Punch List” shall have the meaning ascribed to it in Paragraph 4(c).
(xvii)    “Relocation Notice” shall have the meaning ascribed to it in Paragraph
2.
(xviii)    “Relocation Work” shall have the meaning ascribed to it in Paragraph
4(a).
(xix)    “Tenant’s Changes” shall have the meaning ascribed to it in Paragraph
4(e).
(xx)    “Tenant’s Consultant” shall have the meaning ascribed to it in Paragraph
4(g).
(xxi)    “Tenant’s Plans and Specifications” shall have the meaning ascribed to
it in Paragraph 4(b).
(xxii)     “Tenant’s Representative” shall have the meaning ascribed to it in
Paragraph 4(b).
(xxiii)    “Third-Party Lease” shall have the meaning ascribed to it in the
Recitals.
(xxiv)    “Third-Party Lease Extension Notice” shall have the meaning set forth
in Paragraph 2.
(b)    Existing Terms. The following terms used in Original Amended Lease shall
be amended and modified or restated, as applicable, as follows:
(i)    “Amendment” shall have the meaning ascribed to it in the Preamble.


3

--------------------------------------------------------------------------------




(ii)    “Amendment Broker” shall have the meaning ascribed to it in Paragraph 8.
(iii)     “Commencement Date” shall have the meaning set forth in the Original
Amended Lease until 11:59 P.M. on the calendar day immediately preceding the New
Premises Commencement Date, and from and after the New Premises Commencement
Date, Commencement Date shall mean the New Premises Commencement Date.
(iv)    “Expiration Date” shall mean the New Premises Expiration Date.
(v)    “Landlord’s Contribution” shall have the meaning ascribed to it in
Paragraph 4(e).
(vi)    “Lease” shall have the meaning ascribed to it the Recitals.
(vii)    “Premises” shall mean (i) the Existing Premises until 11:59 P.M. on the
calendar day immediately preceding the New Premises Commencement Date, and (ii)
effective as of 12:00 A.M. on the New Premises Commencement Date, the Premises
shall only mean the New Premises.
(viii)    “Existing Premises” shall mean the Premises demised under the Original
Amended Lease.
(ix)    “Landlord’s New Premises Work” shall have the meaning ascribed to it in
Paragraph 4(a).
(x)    “New Premises” shall mean that portion of the 35th floor of the Building
depicted on Exhibit A, consisting of Thirteen Thousand Five Hundred (13,500)
rentable square feet.
(xi)    “New Premises Commencement Date” shall have the meaning ascribed to it
in Paragraph 6(a).
(xii)    “New Premises Delivery Date” shall have the meaning ascribed to it in
Paragraph 4(c).
(xiii)    “Original Lease” shall have the meaning ascribed to it in the
Recitals.
(xiv)    “Substantial Completion” or “Substantially Complete” or words of
similar import shall have the meaning ascribed to them in Paragraph 4(c).
2.    Demise and Term.
(a)    Effective as of the New Premises Commencement Date, Landlord leases to
Tenant and Tenant leases from Landlord the New Premises commencing on the New
Premises Commencement Date through the New Premises Expiration Date. Within five
(5) Business Days


4

--------------------------------------------------------------------------------




following the Amendment Effective Date, Landlord shall send written notice
thereof to Tenant (the “Relocation Notice”). If the Amendment Effective Date has
not occurred by the Contingency Deadline, then Landlord shall have the option of
extending the Contingency Deadline to the Extended Deadline by sending written
notice thereof to Tenant within five (5) Business Days following the expiration
of the Contingency Deadline (the “Third-Party Lease Extension Notice”). If
Landlord does not send a Relocation Notice or a Third-Party Lease Extension
Notice within five (5) Business Days following the expiration of the Contingency
Deadline, then this Amendment shall be null and void and of no further force or
effect, except with respect to Paragraph 7(b), (c), (d) and (f), Paragraph 8 and
Paragraph 9(a).
3.    Rental. Subject to Section 7(f), Tenant shall continue to pay all items of
Fixed Rent and Additional Rent uninterrupted as provided for in the Original
Amended Lease during the Lease Term regardless of whether the Amendment
Effective Date occurs. The parties agree that on September 18, 2019 the annual
Fixed Rent for the Premises will not increase and will continue to be One
Million Three Hundred Fifty Thousand and 00/100 U.S. Dollars ($1,350,000.00)
annually, payable in twelve (12) equal monthly installments of One Hundred
Twelve Thousand Five Hundred and 00/100 U.S. Dollars ($112,500.00). If the
Amendment Effective Date occurs, for avoidance of doubt, subject to Section
7(f), Tenant shall continue to pay all items of Fixed Rent and Additional Rent
as set forth in the Original Amended Lease for all periods of the continuing
Lease Term, beginning on the New Premises Commencement Date and ending on the
New Premises Expiration Date.
4.    Work Letter.
(a)    Landlord’s Work. Landlord at Landlord’s sole cost and expense shall
perform or cause to be performed (i) construction and completion of the New
Premises in accordance with the Tenant’s Plans and Specifications as defined in
Paragraph 4(b) below (the “Landlord’s New Premises Work”); (ii) the renovation
of the 35th floor common area elevator vestibule and corridors in accordance
with current building standards (See attached Exhibit B) (the “Landlord’s
Corridor Work”); and (iii) the relocation and professional move and
reinstallation of Tenant’s furniture, fixtures and equipment from the Existing
Premises to the New Premises (the “Relocation Work”). Collectively, the
foregoing (i) through (iii), inclusive shall be referred to as (the “Landlord’s
Work”). For the avoidance of doubt, Landlord shall be responsible for
coordinating, entering into contracts with and paying all applicable suppliers
and contractors necessary to complete the Landlord’s Work.
(b)    Tenant’s Plans. Attached hereto as Exhibit A is the demising plan for the
New Premises (the “Demising Plan”). As soon as reasonably practicable but not
later than ten (10) business days following full execution and delivery of this
Amendment, Tenant by its representative with authority to dictate Tenant’s
desired plans and specifications, who shall be any of Christina Sindoni Ciocca,
General Counsel or Tenant’s Consultant (as defined below) (either of such
persons, the “Tenant’s Representative”) shall meet with an architect designated
by Landlord (the “Landlord’s Architect”) for the purpose of Tenant communicating
to Landlord’s Architect its space and layout requirements within the Demising
Plan. Tenant’s space requirements will be reasonably consistent with a typical
office layout and the finishes will be


5

--------------------------------------------------------------------------------




reasonably consistent with the finishes of the Existing Premises. In addition,
Tenant’s entrance to the New Premises shall be directly in front of the
elevators to achieve maximum elevator identification. Following this meeting,
Landlord’s Architect will prepare initial schematic design documents and design
development documents (the “Design Documents”) and submit to Tenant’s
Representative, Tenant’s Consultant (if any) and Landlord for review and
approval, whereupon Landlord, Tenant’s Representative and Tenant’s Consultant
shall each provide its comments and feedback concerning the Design Documents to
Landlord’s Architect within ten (10) business days following receipt thereof
(the parties acknowledging that email delivery of Design Documents is deemed
delivery for this purpose). Landlord’s Architect will incorporate each of
Landlord’s, Tenant’s Representative’s and Tenant’s Consultant’s feedback (as
reasonably and mutually agreed to between the parties) into the Design Documents
and will then generate a final set of Design Documents for approval by Tenant’s
Representative, Tenant’s Consultant and Landlord (the “Tenant’s Plans and
Specifications”) whereupon Landlord, Tenant’s Representative and Tenant’s
Consultant shall each provide its feedback or sign off to the Tenant’s Plans and
Specifications within ten (10) business days following receipt thereof (the
parties acknowledging that email delivery of Tenant’s Plans and Specifications
is deemed delivery for this purpose). If Tenant’s Representative and/or Tenant’s
Consultant do not timely respond to Landlord’s Architect delivery of either
Design Documents or Tenant’s Plans and Specifications, then Landlord shall send
email notice to Tenant’s Representative and/or Tenant’s Consultant notifying
Tenant of its failure to respond, whereupon, Tenant’s Representative and/or
Tenant’s Consultant, as applicable, will have five (5) calendar days to submit
any comments or feedback to the Landlord’s Architect. If Tenant’s Representative
and/or Tenant’s Consultant, as applicable does not respond within such five (5)
calendar day period, then Tenant is deemed to have approved the Design Documents
and/or Tenant’s Plans and Specifications, as applicable, and shall no longer
have any right to comment or approve with respect thereto.
(c)    Substantial Completion. The Landlord’s Work shall be performed in a
professional, good and workmanlike manner in accordance with all applicable
codes, statutes, laws, rules and regulations. During the course of construction,
Tenant’s Representative and Tenant’s Consultant agree to attend bi-weekly
construction meetings and site inspections with Landlord for the purpose of
monitoring that Landlord’s performance of the Landlord’s Work is being
effectuated consistent with the Tenant’s Plans and Specifications in accordance
with industry standard (“Inspections”). Landlord shall reasonably cooperate with
Tenant’s Representative and Tenant’s Consultant to schedule Inspections at times
that are mutually convenient for all sides and will set forth the items to be
reviewed during the Inspections in writing (email being acceptable) in advance
(the “Inspection List”). If either Tenant’s Representative or Tenant’s
Consultant discovers any deviation from the Tenant’s Plans and Specifications
during an Inspection, Tenant shall advise Landlord in writing (email to Jeffrey
Sussman <JSussman@ejmequities.com> being acceptable) within two (2) business
days following the discovery thereof, and Landlord shall correct any such
deviation as expeditiously as reasonably possible in accordance with industry
standard. If Tenant’s Representative or Tenant’s Consultant do not attend such
Inspections and/or attends such Inspections and do not raise any discrepancy to
Landlord regarding the performance of the Landlord’s Work, then Tenant is deemed
to have waived its right to object to the portion of the work that was included
as part of the Inspection List. Landlord shall deliver the New Premises to
Tenant in turnkey


6

--------------------------------------------------------------------------------




condition substantially complete and ready for use and occupancy by Tenant. The
New Premises shall be deemed substantially complete upon the occurrence of all
of the following: (i) Landlord’s delivery to Tenant’s Representative and
Tenant’s Consultant of self-certification letters by Landlord’s Architects and
engineers certifying that the Landlord’s Work built pursuant to Tenant’s Plans
and Specifications is substantially complete in accordance with industry
standard and that Tenant can use all of the New Premises for the permitted uses
therein; and only minor and insubstantial details of decoration and mechanical
adjustment remain (subject to industry accepted Punch List items defined below);
and (ii) the thorough and professional cleaning of the New Premises and corridor
so that each are ready for Tenant’s use and occupancy; and (iii) walk-through of
the New Premises by Landlord, Tenant’s Representative and Tenant’s Consultant
confirming the substantial completion of the Landlord’s Work and identifying any
punch list items of Landlord’s Work to be performed by Landlord following
Tenant’s occupancy of the New Premises (a “Punch List”). The foregoing (i)
through (iii) inclusive shall be deemed “Substantial Completion”. Landlord will
provide fifteen (15) days prior written notice to Tenant’s Representative and
Tenant’s Consultant of the estimated date of Substantial Completion and during
such fifteen (15) day period, Landlord, Tenant’s Representative and Tenant’s
Consultant will perform a walk-through of the New Premises for the purpose of
establishing the Punch List. Upon the New Premises Commencement Date, Tenant
shall accept the New Premises in its “as is” condition but excluding latent
defects and the Punch List items, which Landlord shall correct. Landlord shall
endeavor to complete all Punch List items within thirty (30) days following
receipt of the Punch List (subject to items of Long Lead Work). Landlord shall
coordinate the performance of any Punch List items with Tenant’s Representative
in an effort to minimize interference with Tenant’s business and where
reasonably requested by Tenant, Landlord shall perform Punch List items outside
of normal work hours which are Monday through Friday 8 a.m. to 6 p.m. excluding
federal holidays.
(d)    Warranty. Landlord shall cause the general contractor performing
Landlord’s New Premises Work to warrant said work against defects in
workmanship, installation, materials and equipment for a period of one (1) year
from the Substantial Completion date. The one (1) year limitation of the
foregoing warranty shall not limit Landlord’s obligations under the Lease during
the Term.
(e)    Landlord’s Contribution. Landlord shall perform Landlord’s New Premises
Work and the Relocation Work at Landlord’s sole cost and expense, which the
parties anticipate will be Two Hundred and 00/100 U.S. Dollars ($200.00) per
rentable square foot of the New Premises or Two Million Seven Hundred Thousand
and 00/100 U.S. Dollars ($2,700,000.00) (the “Landlord’s Contribution”). The
Landlord’s Contribution does not include sums necessary to perform the
Landlord’s Corridor Work, which shall also be performed at Landlord’s sole cost
and expense. Landlord shall apply the Landlord’s Contribution to all of the
actual costs incurred as part of Landlord’s New Premises Work and Relocation
Work as the same become due and payable (but not to the Landlord’s Corridor
Work). If the actual costs of the Landlord’s New Premises Work and Relocation
Work exceeds the Landlord’s Contribution, then Landlord shall nonetheless be
obligated to bear the cost therefor unless the increase in costs is due to a
change requested by Tenant in writing after Tenant’s final approval or deemed
approval of the Tenant’s Plans and Specifications (the “Tenant’s Changes”) in
which case


7

--------------------------------------------------------------------------------




Tenant shall be responsible for the cost of the Tenant’s Changes. In order for
Tenant to be responsible for the cost of the Tenant’s Changes, Tenant must
approve the cost of said change in advance in writing to Landlord. Tenant shall
pay the cost of the Tenant’s Changes within ten (10) business days following
Landlord’s written request therefor.
(f)    General Cooperation. The parties acknowledge that both desire the
Landlord’s Work to be completed as quickly and efficiently as possible and
Landlord and Tenant will cooperate and coordinate with each other to achieve
such mutual goal.
(g)    Tenant’s Consultant. Tenant may engage an architectural consultant and/or
a construction project manager of Tenant’s choosing to represent Tenant’s
interests during the design and construction of the Landlord’s Work (the
“Tenant’s Consultant”). The Tenant’s Consultant may (but does not have to) be
Tenant’s Representative. Landlord and Tenant each agree to cause its consultants
to cooperate and coordinate with each other to achieve the most efficient design
and construction schedule necessary to achieve the common goals for all parties.
Landlord agrees that in addition to the Landlord Contribution, Landlord will
provide an allowance of up to One Hundred Thousand U.S. Dollars ($100,000.00) to
pay for the actual costs incurred for such Tenant’s Consultant as and when said
costs become due and payable throughout the process (the “Consultant
Allowance”). Landlord shall send written notice to Tenant if Landlord reasonably
believes that the Tenant’s Consultant is causing unreasonable delay in the
project schedule and Tenant shall have five (5) business days to correct the
same.
(h)    Cost of Landlord’s Work. If the actual costs of Landlord’s New Premises
Work and Relocation Work as evidenced by final invoices by all of Landlord’s
contractors, vendors, materialmen, agents, movers, architects and engineers is
less than the Landlord’s Contribution, then Landlord shall pay the difference to
Tenant in a lump sum payment within ten (10) business days following Landlord’s
calculation of the actual costs (which shall be no later than thirty (30) days
after the New Premises Commencement Date).
(i)    Early Entry By Tenant. Landlord agrees to allow Tenant entry and access
to the New Premises up to thirty (30) days prior to the date of the anticipated
substantial completion of the New Premises for the purpose of Tenant’s
installation of any items of personal property, furniture, fixtures and
equipment, if any such items are to be installed by Tenant and not Landlord, at
appropriate times as reasonably determined by Landlord.
5.    Decorative Allowance. Landlord shall provide Tenant with a Five Million
and 00/100 Dollar ($5,000,000.00) payment (the “Decorative Allowance”), which
Tenant may use for any purpose at its sole discretion. Landlord shall pay the
Decorative Allowance to Tenant as follows:
(a)    Two Million Five Hundred Thousand and 00/100 Dollars ($2,500,000.00)
within five (5) Business Days following the Amendment Effective Date; and
(b)    Two Million Five Hundred Thousand and 00/100 Dollars ($2,500,000.00)
within five (5) Business Days following the New Premises Commencement Date.


8

--------------------------------------------------------------------------------




In each instance, Tenant shall provide written notice to Landlord (requesting
such amounts pursuant to this Amendment. Tenant shall not be required to provide
any back-up or supporting documentation to Landlord concerning the use of the
Decorative Allowance.
6.    Surrender of Existing Premises.
(a)     Subject to Substantial Completion of the New Premises pursuant to
Paragraph 4(c), by the Friday immediately following the New Premises Delivery
Date, Tenant shall leave the Existing Premises in such a manner that Landlord
will be able to complete Tenant’s Relocation Work over the weekend. At Tenant’s
option, Tenant shall have the right to engage its own mover for the Relocation
Work and oversee the Relocation Work to its satisfaction, which mover shall be
knowledgeable in office moves within New York City and charge industry standard
pricing. Landlord will reimburse Tenant for the commercially reasonable costs
therefor or pay such costs directly as set forth in Paragraph 4(e). The date of
which Landlord or Tenant completes the Relocation Work shall be the “New
Premises Commencement Date”. Tenant acknowledges that possession of the Existing
Premises must be surrendered to Landlord on such date. Notwithstanding anything
in the Original Amended Lease to the contrary, if possession of the Existing
Premises is not surrendered to Landlord in accordance with the terms of this
Paragraph 6 subject to Substantial Completion of the New Premises, Article 20 of
the Original Amended Lease shall apply with respect to Tenant’s holding over of
the Existing Premises and Landlord may pursue all rights and remedies available
at law, in equity and pursuant to the Lease. In addition to any other rights or
remedies Landlord may have under the Original Amended Lease, at law or in equity
and without limiting Landlord’s right to collect damages on account of Tenant’s
failure to surrender the Existing Premises on or before the Friday immediately
following the New Premises Delivery Date, Tenant shall pay to Landlord the sums
set forth in Article 20 of the Original Amended Lease on account of Tenant’s use
and occupancy of the Existing Premises through but not including the date on
which surrender of the Existing Premises is made in accordance with the terms of
the Original Amended Lease.
(b)     Tenant has not done or suffered, and shall not do or suffer, anything
whereby the Existing Premises or any fixtures, equipment or personalty
incorporated therein have been, or shall be, encumbered in any way whatsoever.
On or before the New Premises Commencement Date, Tenant shall: (i) remove from
the Existing Premises all personal property that will not be moved by the
professional movers located in the Existing Premises; (ii) surrender the
Existing Premises in broom-clean condition and free of all debris, ordinary wear
and tear and damage for which Tenant is not responsible under the terms of the
Lease excepted; and (iii) deliver possession of the Existing Premises to
Landlord free and clear of all occupants and rights of occupancy.
Notwithstanding anything in the Original Amended Lease to the contrary, as of
the New Premises Commencement Date, Tenant shall not be obligated to remove any
Alterations and Specialty Alterations or any other improvement that it or
Landlord, on Tenant’s behalf, may have installed in the Existing Premises.
(c)     Effective as of the New Premises Commencement Date, Tenant and Landlord,
as applicable, shall for themselves and any and all of their respective
successors and


9

--------------------------------------------------------------------------------




assigns, release and forever discharge each other and their respective,
distributees, personal representatives, successors and assigns, officers, agents
and representatives from all manner of actions, causes of action, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
acknowledgments, extents, executions, claims and demands whatsoever, in law,
admiralty or in equity, that either party or their successors or assigns or any
person claiming by or through either party, as applicable, ever had, now have,
or may have, now or hereafter, for, upon or by reason of any matter, cause or
thing whatsoever in connection with the leasing by Tenant of the Existing
Premises, from the beginning of the world through and including the New Premises
Commencement Date, including any claims for audits of Operating Expenses and
Taxes, except for Operating Expenses and Taxes due under the Lease with respect
to the Existing Premises through the New Premises Commencement Date, which
amounts have not yet been billed and/or reconciled by Landlord.
(d)     Tenant shall perform all of its obligations to be performed under the
Lease with respect to the Existing Premises, including the payment of Fixed Rent
and Additional Rent payable and/or allocable for the period to and including the
New Premises Commencement Date, it being further agreed that Tenant’s liability
for any and all amounts due under the Lease with respect to the Existing
Premises through the New Premises Commencement Date, shall survive the New
Premises Commencement Date and shall be due and payable when determined and
billed by Landlord.
(e)    For the avoidance of doubt, Tenant shall not be obligated to vacate the
Existing Premises until the New Premises are Substantially Complete pursuant to
Paragraph 4(c) hereof.
7.    Technical Amendments. The following provisions of the Original Amended
Lease are amended as set forth below:
(a)    As of the Amendment Effective Date, (i) Section 9 of the First Amendment
and the Termination Option contained therein is deleted in its entirety and of
no further force or effect, (ii) Section 5 of the First Amendment and the
provisions relating to premises located on the 37th floor of the Building
contained therein is deleted in its entirety and of no further force or effect
and (iii) Section 8 of the First Amendment and the provisions relating to
surrender contained therein is deleted in its entirety and of no further force
or effect.
(b)    Modifying Article 26, Landlord’s address for notices is replaced with the
following:
“If to Landlord: (a) 275 East Broad Street, Columbus, Ohio 43215-3771,
Attention: Director, Real Estate Assets, with a copy to (b) Edward J. Minskoff
Equities, Inc., 1325 Avenue of the Americas, New York, New York 10019,
Attention: Chief Financial Officer, and a copy to (c) Arent Fox LLP, 1301 Avenue
of the Americas, 42nd Floor, New York, New York 10019, Attention: Faige Klein,
Esq., and a copy to (d) each Mortgagee and Lessor that shall have requested the


10

--------------------------------------------------------------------------------




same by notice given in accordance with the provisions of this Article 26 at the
address designated by such Mortgagee or Lessor.”
(c)    Within thirty (30) days following the Amendment Effective Date, Tenant
shall provide to Landlord evidence reasonably satisfactory to Landlord, which
may include an amendment to the Letter of Credit under the Original Lease, that
the Letter of Credit has been amended to take into account the New Premises
Expiration Date. For the avoidance of doubt but without limitation of any of the
provisions of Article 31 of the Original Lease, it is the intention of Landlord
and Tenant that the amounts drawable under any Letter of Credit must be
available at a date that is at least ninety-one (91) days after the Fixed
Expiration Date. At Tenant’s sole cost and expense, Landlord shall cooperate
with Tenant to effectuate such amendment in any reasonable respect that does not
invalidate or call into question the validity or effectiveness of the Letter of
Credit or Landlord’s ability to negotiate the same at all times.
(d)    The first sentence of Schedule C of the Original Lease is hereby deleted
in its entirety and replaced with the following:
“1.    The base building interior zone air conditioning system serving each full
floor of the Building shall deliver a nominal 8,000 CFM at 57° F± supply air
discharge temperature (Building Standard). Tenant system must meet building
design criteria and air distribution system must meet building standard VAV
criteria.”
(e)    Clause (b) of Schedule D (additional insureds) of the Original Lease is
hereby deleted as the following is inserted in lieu thereof:
“Additional Insureds:
590 Madison Avenue, LLC
Edward J. Minskoff
Edward J. Minskoff Equities, Inc.
590 Madison Avenue Associates, L.P.
OTR-590 Madison Avenue LLC
The State Teachers Retirement Systems of Ohio
OTR, an Ohio general partnership
Goldman Sachs Mortgage Company and its successors and/or assigns as their
interests may appear”
(f)    Section 2 of the First Amendment is hereby deleted as the following is
inserted in lieu thereof:
“Fixed Rent. Modifying and supplementing the definition of “Fixed Rent” as set
forth in Section 1.1 of the Original Lease, effective as of the New Premises
Rent Commencement Date, the term “Fixed Rent” as it applies to the New Premises
shall mean from the New Premises Rent Commencement Date through the day
immediately preceding the tenth (10th) anniversary of the New Premises Rent
Commencement Date an


11

--------------------------------------------------------------------------------




annual sum of One Million Three Hundred Fifty Thousand and 00/100 U.S. Dollars
($1,350,000.00) per annum, payable in twelve (12) monthly installments of One
Hundred Twelve Thousand Five Hundred and 00/100 U.S. Dollars ($112,500.00).”
8.    Brokerage. Each of Landlord and Tenant represents and warrants to the
other that it has not dealt with any broker or agent in connection with this
Amendment other than Edward J. Minskoff, Equities, Inc., CBRE, Inc. and Cushman
& Wakefield, Inc., and referring Broker Wiedman Real Estate Advisors, Ltd.
(collectively, the “Amendment Broker”). The execution and delivery of this
Amendment by each party shall be conclusive evidence that such party has relied
upon the foregoing representation and warranty. Tenant and Landlord shall each
indemnify and hold the other harmless from and against any and all claims for
commissions, fees or other compensation by any broker or agent (other than
Amendment Broker) who shall claim to have dealt with indemnitor in connection
with such claims, including reasonable attorneys’ fees and disbursements.
Landlord agrees that it shall be responsible for the payment of any commission
due Amendment Broker pursuant to separate agreement. The provisions of this
Paragraph 9 shall survive the expiration or earlier termination of the Lease.
9.    Miscellaneous.
(a)    THIS AMENDMENT IS CONTINGENT ON LANDLORD EXECUTING THE THIRD-PARTY LEASE
PRIOR TO THE CONTINGENCY DEADLINE OR EXTENDED DEADLINE. EXCEPT FOR THE TERMS AND
OBLIGATIONS PROVIDED IN PARAGRAPH 7(B), (C), (D) AND (F), PARAGRAPH 8 AND IN
THIS PARAGRAPH 9(a), (I) NEITHER PARTY SHALL HAVE ANY OBLIGATIONS UNDER THIS
AMENDMENT UNLESS AND UNTIL THE AMENDMENT EFFECTIVE DATE, AND (II) THE TERMS OF
THIS AMENDMENT SHALL HAVE NO FORCE AND EFFECT UNLESS AND UNTIL THE AMENDMENT
EFFECTIVE DATE. IN THE EVENT THAT LANDLORD DOES NOT EXECUTE THE THIRD-PARTY
LEASE PRIOR TO THE CONTINGENCY DEADLINE OR EXTENDED DEADLINE, WITH THE EXCEPTION
OF PARAGRAPH 7(B), (C), (D) AND (F), PARAGRAPH 8 AND THIS PARAGRAPH 9(A), THE
TERMS OF THIS AGREEMENT SHALL BE NULL AND VOID. UNLESS AND UNTIL THE THIRD-PARTY
LEASE BECOMES EFFECTIVE, THE ORIGINAL AMENDED LEASE SHALL CONTINUE IN FULL FORCE
AND EFFECT UPON ALL OF ITS TERMS, UNMODIFIED, AND SHALL CONTINUE TO GOVERN
TENANT’S TENANCY OF THE BUILDING UNTIL THE NEW PREMISES COMMENCEMENT DATE.
LANDLORD AND TENANT HEREBY RATIFY AND CONFIRM ALL OF THE TERMS, CONDITIONS, AND
COVENANTS OF THE ORIGINAL AMENDED LEASE, ON A CONTINUING BASIS, AT ALL TIMES
PRIOR TO THE NEW PREMISES COMMENCEMENT DATE.
(b)    Landlord and Tenant acknowledge and agree that except as specifically set
forth in this Amendment, all items of work to be performed in respect of the
Existing Premises have been fully performed and all items of Landlord’s
contribution, if any, have been fully expended in complete satisfaction of
Landlord’s obligations set forth in the Original Amended Lease. Except as
specifically set forth in this Amendment, Landlord shall have no additional or


12

--------------------------------------------------------------------------------




further obligations to perform any work or expend any Landlord’s contribution
with respect to any portion of the Existing Premises.
(c)    The Lease shall continue in full force and effect upon all of its terms
except as expressly modified by this Amendment, and Landlord and Tenant hereby
ratify and confirm all of the terms, conditions and covenants of the Lease as
amended hereby.
(d)    In the event of any conflict or inconsistency between the terms of the
Original Amended Lease and this Amendment, the terms of this Amendment shall
control.
(e)    Each of Landlord and Tenant represents and warrants to the other that it
has full right, power and authority to enter into this Amendment and that the
Person or Persons executing this Amendment on its behalf are authorized to do
so.
(f)    Tenant represents and warrants to Landlord that, there exist no defenses
by Tenant against the enforcement of the Original Amended Lease or the Lease as
amended by this Amendment or any rights to offset against any sums due by Tenant
to Landlord under the Original Amended Lease or the Lease as amended by this
Amendment, and Tenant has no knowledge of any event that, with the giving of
notice, the passage of time, or both, would constitute a default by Landlord
under the Lease as amended by this Amendment. Landlord represents and warrants
to Tenant that, to Landlord’s knowledge, there exist no defenses by Landlord
against the enforcement of the Original Amended Lease or the Lease as amended by
this Amendment, and Landlord has no knowledge of any event that, with the giving
of notice, the passage of time, or both, would constitute a default by Tenant
under the Lease as amended by this Amendment. This Amendment shall not be
binding upon Landlord or Tenant until both parties have executed and delivered
it to the other.
(g)    This Amendment may not be amended or modified unless such amendment or
modification shall be in writing duly executed and delivered by the parties
hereto.
(h)    This Amendment together with the Original Amended Lease as modified by
this Amendment, contains the entire agreement between Landlord and Tenant with
respect to the subject matter hereof and supersedes all prior agreements or
understandings between Landlord and Tenant with respect to the matters contained
herein. Neither Landlord nor Tenant shall be bound by any warranties, guaranties
or representations that are not specifically set forth in the Lease.
(i)    If any term or provision of this Amendment or the application thereof to
any Person or circumstances shall, to any extent, be held invalid or
unenforceable, the remainder of this Amendment, or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Amendment shall be valid and be enforced to the fullest extent
permitted by law.


13

--------------------------------------------------------------------------------




(j)    This Amendment shall inure to the benefit of, be enforceable by and
against, and be binding upon, the successors and assigns of Landlord and the
permitted successors and assigns of Tenant.
(k)    This Amendment may be executed in one or more counterparts, each of which
shall constitute an original and all of which taken together, constitute one and
the same instrument. Signatures exchanged via “.pdf” or other electronic
transmission shall be deemed originals.
(l)    This Amendment was negotiated in the State of New York, which State the
parties agree has a substantial relationship to the parties and to the
underlying transactions embodied hereby, and in all respects, including, without
limiting the generality of the foregoing, matters of construction, validity,
enforcement and performance, this Amendment and the obligations arising
hereunder shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts made and performed wholly within such
State, without giving effect to the principles of conflicts of law of such
jurisdiction. To the fullest extent permitted by law, the parties hereby
unconditionally and irrevocably waive and release any claim that the law of any
other jurisdiction governs this Amendment, and this Amendment shall be governed
and construed in accordance with the laws of the State of New York as aforesaid
pursuant to Section 5-1401 of the New York General Obligations Law.
(m)    To the maximum extent permitted by applicable law, any legal suit,
action, or proceeding against any of the parties hereto arising out of or
relating to this Amendment shall be instituted in any federal or state court in
New York County, New York, pursuant to Section 5-1402 of the New York General
Obligations Law, and each party hereby irrevocably submits to the exclusive
jurisdiction of any such court in any such suit, action, or proceeding. Each
party agrees to venue in such courts and hereby waives, to the fullest extent
permitted by law, any claim that any such action or proceeding was brought in an
inconvenient forum.
(n)    Paragraph headings have been inserted for the convenience of reference
only and shall not be construed as parts of the particular articles or
paragraphs to which they refer. References to “Paragraphs” are to paragraphs in
this Amendment and to “Articles” “Sections” or “Subsections” are to articles,
sections or subsections in the Original Amended Lease. The term “including”
shall mean “including, without limitation,” unless the contest expressly
requires otherwise. Unless otherwise stated, references to Exhibits are to
Exhibits attached to this Amendment.
(o)    Exhibits A and Exhibit B, to the Original Amended Lease shall apply only
to the Existing Premises and Exhibit A annexed to this Amendment, which shall be
deemed incorporated into the Lease for such purposes, shall apply only to the
New Premises. Effective on the New Premises Commencement Date, Exhibits A and
Exhibit B shall be replaced by Exhibit A, annexed to this Amendment.


[The balance of this page is intentionally left blank.]


14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment by their
respective duly authorized representatives as of the day and year first above
written.
LANDLORD:


590 MADISON AVENUE, LLC, a Delaware limited liability company
      By: 590 MADISON AVENUE ASSOCIATES, L.P., a Delaware limited partnership,
its managing member
 
By: OTR-590 MADISON AVENUE LLC, an Ohio limited liability company, its managing
partner




By:______________________________
      Name:
      Title:


TENANT:


By: TRAVELZOO, a Delaware corporation




       By:___________________________________
Name: Lisa Su
Title: Chief Accounting Officer


Fed. Id. No. 36-4415727
 




EXHIBIT A


NEW PREMISES


[Attached]




secondamendmentimage1.gif [secondamendmentimage1.gif]





EXHIBIT B


LANDLORD’S CORRIDOR WORK


Renovate the common area elevator vestibule area in accordance with current
building standard, consistent with the attached renderings.


secondamendmentimage2.gif [secondamendmentimage2.gif]






secondamendmentimage3.gif [secondamendmentimage3.gif]




secondamendmentimage4.gif [secondamendmentimage4.gif]








secondamendmentimage5.gif [secondamendmentimage5.gif]




secondamendmentimage6.gif [secondamendmentimage6.gif]





EXHIBIT C
TENANT’S EXISTING PREMISES
[see attachment]
secondamendmentimage7.gif [secondamendmentimage7.gif]
secondamendmentimage8.gif [secondamendmentimage8.gif]


secondamendmentimage9.gif [secondamendmentimage9.gif]


secondamendmentimage10.gif [secondamendmentimage10.gif]


15